DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 8/27/2021 in response to the office action mailed on 6/9/2021.  The status of the claims is as follows.

Declaration Under 132
	3.	The Applicants submitted a declaration by Dr. Tracey Richey dated 8/12/2021 that the prior art disclosure of Thanoo does not teach the claimed invention.  The declaration was found persuasive and the rejection is withdrawn.  

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 5-18, 25-26 and 28-31 directed to Groups 2-4 that were non-elected without traverse.  Accordingly, claims 5-18, 25-26 and 28-31 have been cancelled.




Allowable Subject Matter
5.	Claims 1-4, 19-24 and 27 are allowed.

6.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach the Applicants system for forming microspheres having a needle tube extending from the dispersed phase output fitting and a continuous phase output situated there between.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766